Citation Nr: 9931033	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-06 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.C., DPM


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from August 8 to 
November 2, 1979.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision of the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M & ROC) in White River 
Junction, Vermont.  In August 1999, the veteran was afforded 
a hearing before the undersigned Board member.


FINDINGS OF FACT

1. An unappealed rating decision dated December 1993 denied 
service connection for peripheral neuropathy.

2. The evidence added to the record since the December 1993 
rating decision does bear directly and substantially upon 
the specific matter under consideration and does warrant 
reconsideration of the merits of the claim on appeal.

3. The claim for service connection for peripheral neuropathy 
is plausible. 


CONCLUSIONS OF LAW

1. Evidence received since the December 1993 rating decision 
is new and material; the claim for service connection for 
peripheral neuropathy is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.303 (1999).

2. The claim for service connection for peripheral neuropathy 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The M & ROC, in a decision dated in December 1993, denied 
service connection for peripheral neuropathy (claimed as 
nerve damage of the feet).  The M & ROC found at that time 
that the veteran's peripheral neuropathy was of uncertain 
etiology and there was no evidence that it originated in 
service.

The evidence of record at the time of the M & ROC's decision 
included the veteran's service medical records.  On a June 
1979 report of medical history, the veteran denied having a 
loss of a finger or toe, arthritis, broken bones, foot 
trouble, paralysis and neuritis.  When examined for 
enlistment that same month, a neurologic disorder was not 
found, the veteran's feet were normal and he was found 
qualified for active service.

An August 1979 clinical record reflects the veteran's 
complaints of left ankle pain for the past week (a 
musculoskeletal extremity worksheet, evidently also completed 
that day, indicates right ankle pain).  The veteran reported 
that he had surgery on that ankle seven years ago because of 
a fracture.  The treatment plan was to issue a seventy two-
hour profile with no running or jumping and hot soaks.  A few 
days later, in September 1979, the veteran was seen in the 
clinic with complaints of left foot pain.  The record 
indicates he had a left ankle scar from a 1972 reconstruction 
and required evaluation for fitness for duty.  According to a 
record entry the following week, the veteran's ankle 
operation existed prior to service with no documents on 
record and x-rays were indicated.   

A September 1979 radiographic report of the veteran's left 
ankle showed minimal degenerative changes.  A physical 
profile, issued in September 1979 due to traumatic arthritis 
of the left ankle, found the veteran medically qualified for 
duty with assignment limitations.

According to an undated service outpatient narrative summary, 
prior to service entry, the veteran had a history of falling 
and suffered several broken bones, including his left ankle 
and foot.  In 1972 he underwent surgery and was unaware of 
bones that were fractured or the type of surgery he had, but 
healed without problems.  He had minimal difficulties 
thereafter, due to holding sedentary jobs.  Currently, the 
veteran complained of left ankle pain with running, marching 
or standing for long periods of time.  Examination of the 
left ankle showed some crepitus and painful range of motion.  
X-rays revealed degenerative changes.  The diagnosis was 
traumatic arthritis of the left ankle joint and the veteran 
was found unfit for service.  Separation from service was 
recommended.  When examined for medical discharge in October 
1979, the veteran checked yes to having swollen or painful 
joints, frequent or severe headache, leg cramps, broken 
bones, arthritis, bone, joint or other deformity and foot 
trouble and denied having neuritis or paralysis.  Traumatic 
arthritis of the left ankle joint was noted on his separation 
examination report.

The M & ROC also considered VA outpatient records dated from 
August to November 1986.  They show that the veteran was seen 
in August 1986 for follow up of debridement of a plantar 
ulcer on his right great toe.  According to an October 1986 
record entry, the veteran's right great toe was amputated 
following a long course of cellulitis and osteomyelitis.  
When seen in November 1986, he was doing well.

VA outpatient records, dated from December 1992 to October 
1993, were also of record.  A December 1992 record reveals 
that the fourth toe of the veteran's left foot had an opening 
that appeared to possibly be chronic osteo (myelitis, 
apparently).  The examiner commented that he read the 
neurology note and did not understand what diagnosis was 
entertained for the veteran's neurologic condition or if 
further studies were anticipated.  X-rays indicated osteo 
(myelitis) of the left second toe and second metatarsal.  A 
bone scan was ordered and the veteran was noted to require 
further amputation, but the examiner stated that it would be 
helpful to get a moderately firm neurologic diagnosis.   

A January 1993 record reflects that X-rays and bone scans 
confirmed that the veteran had osteomyelitis of the second 
toe on the left foot.  The records reveal that a neurologic 
examination confirmed peripheral neuropathy, but did not 
attribute this to a specific entity.  A June 1993 outpatient 
record indicates that veteran had severe calluses on both 
feet.

According to a July 1993 VA podiatry record, the veteran's 
prior medical history included two episodes of pedal trauma 
and osteomyelitis.  His right hallux sustained injury when he 
stepped on a screw and developed osteomyelitis and the hallux 
was removed.  He experienced a gangrenous toe and 
osteomyelitis on his left hallux, of unknown etiology, that 
resulted in left hallux amputation earlier that year.  The 
assessment was neuropathy affecting forefoot secondary to 
surgical causation presumed with a need to rule out 
osteomyelitis.  When seen by the podiatrist in September 
1993, the pertinent assessment was peripheral neuropathy of 
unknown etiology.  The veteran denied alcohol abuse but had a 
history of working in a brass factory that could not be 
excluded as a source of possible contamination.

The December 1993 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the December 1993 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claim was received in 
March 1998.  The relevant evidence associated with the claims 
file subsequent to the December 1993 rating action includes 
private medical records, VA medical statements and the 
veteran's written and oral statements.

Added to the record was a February 1973 private hospital 
discharge summary that indicates that the veteran underwent 
surgery to correct a delayed union of the medial malleolus of 
the left ankle.  The postoperative diagnosis was hypertrophic 
synovitis of the left ankle joint due to a malunited fracture 
of the medial malleolus.

In a February 1998 statement, Dr. J.C., DPM, the veteran's 
treating VA podiatrist, said he had treated the veteran for 
three years.  Under the podiatrist's direction, the veteran 
had undergone multiple amputations of the foot and similar 
procedures were previously performed at other VA facilities.  
Dr. J.C. noted that the veteran suffered from neuropathy 
since his time in service.  The podiatrist said neuropathy 
was the predisposing event leading to most diabetic foot 
amputations, although the veteran was not a diabetic.  It was 
further noted that "heroic", albeit unsuccessful, efforts 
were made by the neurology department to localize the cause 
of the veteran's neuropathy.  

In an October 1998 memorandum to the M & ROC, Dr. J.C. said 
he performed several foot amputations for infections due to 
the loss of protective sensation in the veteran's feet.  Dr. 
J.C. said the veteran had been extensively evaluated for his 
condition with no causative factor being identified.  The 
question was whether the veteran's neuropathy was due to or 
began in service and, while Dr. J.C. was unable to answer 
that question, he said the veteran's foot problems were 
directly related to the loss of feeling his feet.

At his August 1999 Board hearing at the M & ROC, the veteran 
testified that during basic training in service, he stepped 
in a hole and twisted his left foot.  He was ultimately 
hospitalized, said x-rays showed he had arthritis that caused 
his ankle joints to slip and was medically discharged.  He 
developed foot problems very soon after discharge from 
service.  The veteran reported persistent foot symptoms since 
discharge that included loss of balance and infection but did 
not seek medical attention immediately due to family 
obligations.  He denied having foot problems before he fell 
in service.  

Further, Dr. J.C. testified that the twisting injury that 
veteran sustained in service was not directly linked to toe 
amputation, but the toe amputations were caused by 
neuropathy, although there was no identifiable cause of the 
neuropathy.  The podiatrist said he never concluded that the 
veteran's neuropathy started in service, only that the 
neuropathy caused the amputations.  Dr. J.C. said he 
indicated that the veteran had neuropathy since his time in 
service based upon a history provided by the veteran.  
Further, Dr. J.C. said the veteran's left leg injury may have 
been a result of neuropathy, but was unlikely to have caused 
it because the veteran had neuropathy in both feet.  As the 
veteran's treating physician, Dr. J.C. said it was medically 
consistent that the neuropathy had its onset n service.  The 
podiatrist said the veteran's case was unusual as the veteran 
was not an alcoholic, drug abuser, leper or diabetic and did 
not have a spinal condition.  In the podiatrist's opinion, 
the veteran's medical history was consistent with a long 
history of self-treatment and deterioration that ultimately 
required amputation.  Therefore, in the VA podiatrist's 
opinion, it was possible that the veteran's neuropathy began 
in service, although he was unable to say it was probable the 
neuropathy began in service.  

The veteran has asserted that he has peripheral neuropathy as 
a result of his active military service.  However, aside from 
entries of a left ankle injury and traumatic arthritis, 
service medical records are entirely negative for complaints, 
treatment or diagnoses of a neurologic disorder related to 
the feet.

The evidence received since the December 1993 decision 
consists of private and VA medical records and statements 
from the veteran's VA treating podiatrist regarding the 
current status of the veteran's neurologic disorder that 
provide details and are to the effect that it was possible 
that the veteran's neuropathy had its onset in service that 
are new and material and do bear directly on the question of 
whether peripheral neuropathy had its onset in service.  In 
the Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin and, thus 
does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge.  Thus, this evidence is new and material and, 
therefore, reopens the veteran's claim of entitlement to 
service connection for peripheral neuropathy.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.156(a); Hodge.  

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107.  For a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 1126 F.3d 
1464 (Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 
S. Ct. 2348 (1998).

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a). 


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for peripheral neuropathy is granted.

The claim of entitlement to service connection for peripheral 
neuropathy is well grounded.


REMAND

The veteran has presented a claim that is plausible.  VA has 
a duty to assist a veteran in developing facts pertinent to a 
well-grounded claim.  38 U.S.C.A. § 5107 (a); see Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  That duty includes obtaining medical records 
and medical examinations where indicated by the facts and 
circumstances of an individual case.  Id. 

In view of the evidence from the veteran's VA treating 
podiatrist, suggesting that it was possible that the 
veteran's currently diagnosed neuropathy (that caused his 
post-service toe amputations) originated in service, and in 
view of the fact that the claims folder contains no VA 
medical opinion addressing whether the disability was caused 
or aggravated by service, the Board has determined that 
further development of the evidence is warranted before the 
reopened claim is adjudicated.  Accordingly, the case is 
REMANDED to the M & ROC for the following actions:

1. The M & ROC should request the veteran 
to provide the names, addresses and 
approximate dates of treatment for all 
health care providers, both VA and 
non-VA, who may possess additional 
records pertinent to his claim.  With 
any necessary authorization from the 
veteran, the M & ROC should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.

2. Then, the M & ROC should schedule the 
veteran for a VA neurological 
examination to determine the nature 
and extent of any current neurological 
disorders.  Any and all studies deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as 
not that the veteran's current 
peripheral neuropathy may be 
attributed to service in light of the 
veteran`s clinical history.  The 
rationale for any opinion should be 
provided.  The claims folder should be 
made available to the examiner for 
review before the examination.

3. Then, the M & ROC should undertake any 
other indicated development and 
adjudicate the reopened claimed based 
on a de novo review of the record.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case, and 
be afforded a reasonable opportunity to respond before the 
record is returned tot he Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion as to any 
final outcome warranted.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
otherwise notified by the M & ROC.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals







